DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to include the following limitations: “a first supporting damper (185) that connects an end of the compressor body to the first shell cover (170), and a second supporting damper (300) that connects the support part (220) to an inner surface of the shell (101) and is coupled to the support part, the second supporting damper comprising a first leg part (311) and a second leg part (312) that are arranged symmetrical to each other with respect to a center portion of the second supporting damper (see Figures 7-8), wherein the center portion of the second supporting damper is disposed at a central line (disposed at central line C2 shown in Figure 7) of the shell, is coupled to the support part, and contacts the support part at one point (see Figure 8), and wherein an end (320) of the first leg part contacts a first point (point at which 320 on 311 contacts the inner surface along line C2, see Figure 7) at the inner surface of the shell (see Figure 7), and an end (320) of the second leg part contacts a second point (point at which 320 on 312 contacts the inner surface along line C2, see Figure 7) at the inner surface of the shell (see Figure 7), the first and second points being spaced apart from each other along the inner surface of the shell.”
The closest prior art of record taught by Ki et al. (US 2016/0017877) was discussed in detail in the previous office action dated 05/03/2021. Ki discloses a second 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Further reasons regarding the allowable nature of claims 18-24 were previously presented in the non-final office action dated 05/03/2021. Due to these reasons, independent claims 1 and 18 and their respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746